Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 07/29/2022, wherein: 
Claims 1-20 are pending.  Claims 21-40 has previously been canceled by the Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
2.	Claims 3-4, 6-9, 14, and 16-19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Claim 3 (dependency of claim 1) recites “presenting…… for the repeat transaction; and in response to……for the repeat transaction….”.  There is insufficient antecedent basis for “the repeat transaction” in the claim.  Appropriated correction is required.
	Claims 4 and 6 (dependency of claim 1) recites “wherein identifying the repeat transaction comprises: …….”  There is insufficient antecedent basis for “the repeat transaction” in the claims 4 and 6.  Appropriated correction is required.
  	Claims 7 (dependency of claim 1) recites “presenting on a speaker in the vehicle an offer ….. for the repeat transaction; and in response to receiving…… for the repeat transaction…..”. There is insufficient antecedent basis for “the repeat transaction” in the claim.  Appropriated correction is required.
  	Claim 8 (dependency of claim 7) recites “…… wherein the receiving acceptance ……..accepting the offer for the repeat transaction”.  There is insufficient antecedent basis for “the repeat transaction” in the claim.  Appropriated correction is required.
	Claim 9 (dependency of claim 1) recites “wherein identifying the repeat transaction comprises: …….”  There is insufficient antecedent basis for “the repeat transaction” in the claims 4 and 6.  Appropriated correction is required.
	Claims 14 and 16 (dependency of claim 11) recites “wherein the control circuitry is configured to identify the repeat transaction comprises: …….”  There is insufficient antecedent basis for “the repeat transaction” in the claims 14 and 16.  Appropriated correction is required.
	Claim 17 (dependency of claim 11) recites “present on a speaker in the vehicle an offer ….. for the repeat transaction; and in response to receiving…… for the repeat transaction…..”. There is insufficient antecedent basis for “the repeat transaction” in the claim.  Appropriated correction is required.
	Claim 18 (dependency of claim 17) recites “wherein the control circuitry is configured to receive acceptance of the offer comprises…… ……..accepting the offer for the repeat transaction”.  There is insufficient antecedent basis for “the repeat transaction” in the claim.  Appropriated correction is required.
	Claim 19 (dependency of claim 11) recites: “wherein the control circuitry is configured to identify the repeat transaction comprises: …….”  There is insufficient antecedent basis for “the repeat transaction” in the claims 14 and 16.  Appropriated correction is required.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 11 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-6 of access a plurality of historical transactions of a user at a merchant, each of the plurality of historical transactions comprising an order and a timestamp (limitation 1); identify a subset of the plurality of historical transactions, each of the subset comprising a respective order that matches and each fitting a pattern based on a portion of the respective timestamp (limitation 2); determine a first time period based on the pattern (limitation 3);  determining, at the first time period, a location of a vehicle associated with the user (part of limitation 4); determine whether the location of the vehicle is within a first threshold distance of the merchant at the first time period (part of limitation 5); and in response to the determining that the location of the vehicle is within a first threshold distance of the merchant at the first time period, transmit instructions to a merchant's system to generate a transaction comprising prepare an order matching the order of the subset (part of limitation 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps/limitations mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., control circuity) to perform abstract steps/limitations 1-6 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., control circuity).  Further, additional underlined elements of “determine a GPS location of a vehicle…; determine where the GPS location of the vehicle is within the first threshold distance of the merchant….” is receiving data (location of a vehicle) via GPS data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Next, limitation 6 of claim 11 “….. transmit instructions to a merchant’s system to generate a transaction……” via “a control circuitry” is merely displaying data/sending data, which is considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Furthermore, the additional element of “a merchant’s system” is merely a destination where information is being sent to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., control circuity) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 11 (step 2B):  The additional element in claim 11 (e.g., control circuity) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “control circuity” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-5 mentioned above.   Further, additional underlined elements of “determine a GPS location of a vehicle…; determine where the GPS location of the vehicle is within the first threshold distance of the merchant….” is receiving data (location of a vehicle) via GPS data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Next, limitation 6 of claim 11 “….. transmit instructions to a merchant’s system to generate a transaction……” via “a control circuitry” is merely displaying data/sending data, which is considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Furthermore, the additional element of “a merchant’s system” is merely a destination where information is being sent to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.
When revaluating the additional underlined elements of “determine a GPS location of a vehicle…; determine where the GPS location of the vehicle is within the first threshold distance of the merchant….” here is step 2B, this limitation is considered as well-understood, routine and conventional activities.  For example, it has been taught in at least {Winkelman; (US 2015/0127493 A1) in at least paras 0037, 0041, fig. 6A paras 0047- 0048, claim 4}; {Brannan et al; (US 11,107,104 B1) in at least cl. 9 lines 16-34}; {Gaudin et al; (US 10,504,094 B1) in at least cl. 34 lines 13-42}; {Weber; (US 2005/0024189 A1) in at least paras 0042-0043}; {Brown et al; (US 2015/0220992 A1) in at least paras 0022-0023, 0032, 0035, 0050-0052}; and {Mesier et al; (US 2011/0078024 A1) in at least paras 0019, 0029, 0037-0038}.    
In addition, when revaluating the limitation 6 mentioned above of “….. transmit instructions to a merchant’s system to generate a transaction……” via “a control circuitry” in step 2B, this transmitting data/ sending data is also well-understood, routine and conventional activities.  The use of generic computer to transmit/send data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
 Thus evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional limitations/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim(s) 11. Note that in claim 1, no recitation of any machine that perform the functions in all of the steps.    
Dependent claims 2-10 and 12-20 are merely add further details of the abstract steps/elements recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 2-10 and 12-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khalil et al; (US 2016/0162936 A1), in view of Connolly; (US 2012/0209657 A1), and further in view of Winkelman et al; (US 2015/0127493 A1):
6.	Independent claims 1 and 11: Khalil teaches a system and method comprising:  
accessing a plurality of historical transactions of a user at a merchant, each of the plurality of historical transactions comprising an order and a timestamp (paras 0023, 0036, 0043, 0056) (step/limitation 1) {At least paras 0023, 0032, 0036, 0042-0043, 0056};
identifying a subset of the plurality of historical transactions, each of the subset comprising a respective order that matches and each fitting a pattern based on a portion of the respective timestamp (step/limitation 2) {At least paras 0055-0056, 0058-0061};
determining a first time period based on the pattern (step/limitation 3) {At least fig. 3 paras 0043, 0047 in context with para 0056};
determining, at the first time period (paras 0043, 0047 in context with para 0056), a GPS location (paras 0021, 0048-0054) of the user (part of step/limitation 4) {At least fig. 3 para 0043 in context with paras 0047-0056};
determining whether the GPS location of the user is within a first threshold distance of the merchant at the first time period (part of step/limitation 5) {At least fig. 3 para 0043 in context with paras 0047-0056, 0058-0061};
in response to the determining that the GPS location of the user is within a first threshold distance of the merchant at the first time period, transmitting instructions to a merchant's system to prepare an order matching the order of the subset (part of step/ limitation 6) {At least fig. 3 especially paras 0055-0056, 0058-0061 especially paras 0055, 0056, 0058-0059}.
However, Khalil does not explicitly teach the underlined features: “in response to the determining that the GPS location of the vehicle is within a first threshold distance of the merchant at the first time period, transmitting instructions to a merchant’s system to generate a transaction comprising an order matching the order of the subset”.
	Connolly also teaches identifying a subset of the plurality of historical transactions, each of the subset comprising a respective order that matches and each fitting a pattern based on a portion of the respective timestamp (already taught by Khalil above) {At least para 0004}.
	Connolly also teaches in response to a determining that the GPS location of a user is within a first threshold distance of the merchant at a time period (para 0004 in context with fig. 2 para 0025), transmitting instructions to a merchant’s system to generate a transaction comprising an order matching the order of the subset {At least para 0004 in context with fig. 2 para 0025, claim 1}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “in response to the determining that the GPS location of the user is within a first threshold distance of the merchant at the first time period, transmitting instructions to a merchant's system to prepare an order matching the order of the subset”, taught by Khalil to include “in response to a determining that the GPS location of a user is within a first threshold distance of the merchant at a time period, transmitting instructions to a merchant’s system to generate a transaction comprising an order matching the order of the subset”, taught by Connolly.  One would be motivated to do this in order to saves time and reduce errors {Connolly: At least para 0003}.
	However, the combination of Khalil and Connolly does not explicitly teach the underlined features: determining, at the first time period of a vehicle associated with the user (part of step/limitation 4); determining whether the GPS location of the vehicle is within a first threshold distance of the merchant at the first time period (part of step/limitation 5); and in response to the determining that the GPS location of the vehicle is within a first threshold distance of the merchant at the first time period, transmitting instructions to a merchant’s system to generate a transaction comprising an order matching the order of the subset  (part of step/limitation 6).  In other’s word, the combination of Khalil and Connolly’s GPS location of a user/the user is not explicitly GPS location of “a vehicle/the vehicle” associated with the user
	Winkelman teaches determining a vehicle associated with the user; determining the GPS location of the vehicle associated is within a first threshold distance of the merchant {At least Abstract, paras 0006-0007, 0022, 0037, 0039, 0041, fig. 6A paras 0047- 0048, claim 4}.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “determining GPS location of the user; determining the GPS location of the user is within a first threshold distance of the merchant” of the combination of Khalil and Connolly to include “determining a vehicle associated with the user; determining the GPS location of the vehicle associated is within a first threshold distance of the merchant”, taught by Winkelman.   One would be motivated to do this since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
7.	Claims 2 and 12.  The combination of Khalil, Connolly and Winkelman and teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the instructions are transmitted without a user's request to transmit the instructions {Khalil:  At least fig. 3 in context with fig. 2 especially paras 0055-0061 especially paras 0055-0056, 0059, 0061 in context with paras 0019, 0036, 0042-0043}, and {Connolly:  At least fig. 2 para 0025}.
8.	Claims 3 and 13:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches:
presenting on an interface in the vehicle an offer from the merchant for the repeat transaction {Connolly:  At least paras 0003-0004 in context with fig. 3 para 0027, claims 1-2}, and also {Winkelman:  At least paras 0006, 0022 in context with fig. 6A-6B especially paras 0048, 0050-0051}; and
in response to receiving acceptance of the offer for the repeat transaction via the vehicle's interface, completing the transaction {Connolly:  At least paras 0003-0004 in context with fig. 3 para 0027, claims 1-2, 4} and also {Winkelman:  At least paras 0006, 0022 in context with fig. 6A-6B especially paras 0048, 0050-0053}.
9.	Claims 4 and 14:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein identifying the repeat transaction comprises: identifying repeat transactions based on a time of the transaction {Connolly: At least para 0004, and also {Winkelman: At least para 0056 in context with para 0058}; and also {Khalil:  At least paras 0043, 0055 in context with paras 0055-0058}.
10.	Claims 5 and 15:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the transmitting instructions to the merchant's system is performed in response to determining that the vehicle is travelling toward a location of the merchant {Khalil:  At least paras 0047-0056, steps 304, 306 and 308}, {Connolly:  At least fig. 2 para 0025 in context with para 0024}, and also {Winkelman:  At least paras 0047-0048, claim 4}.  
11.	Claims 6 and 16:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches wherein the identifying the repeat transaction comprises: identifying repeat transactions based on a day of the transaction {Khalil:  At least paras 0043, 0055 in context with paras 0055-0058}, {Connolly:  At least para 0004}, and also {Winkelman: At least para 0058}.
12.	Claims 7 and 17:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches:
presenting on a speaker (paras 0026, 0046, see voice recognition technology) in the vehicle an offer from the merchant for the repeat transaction (paras 0042, 0058, claim 8) {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058}; and
in response to receiving acceptance of the offer for the repeat transaction via the vehicle's interface, completing the transaction {Connolly:  At least para 0004 in context with Abstract, fig. 3 para 0027, 0036-0037, claims 1-2, 4}, and also {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify the method and system of the combination of the Khalil, Connolly and Winkelman to include “presenting on a speaker in the vehicle an offer from the merchant for the repeat transaction; and in response to receiving acceptance of the offer for the repeat transaction via the vehicle's interface, completing the transaction”, taught by Winkelman.  One would be motivated to do this in order to increase the user’s satisfaction and experience.   
13.	Claims 8 and 18:  The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 7 and 17.  The combination further teaches wherein the receiving acceptance of the offer comprises receiving voice command (paras 0026, 0046, see voice recognition technology) response of accepting the offer for the repeat transaction (paras 0042, 0058, claim 8) {Winkelman:  At least paras 0026, 0046 in context with paras 0026, 0022, 0048-0050, 0058}.
14.	Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khalil et al; (US 2016/0162936 A1), in view of Connolly; (US 2012/0209657 A1), in view of Winkelman et al; (US 2015/0127493 A1); and further in view of Farber et al; (US 2013/0173419 A1): 
15.	Claims 9 and 19: The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination further teaches identifying a plurality of repeat transactions; and determine a list of repeat transactions {Connolly:  Paras 0003-0004}; {Winkelman:  At least paras 0042, 0058, claim 8}.
	However, the combination of Khalil, Connolly and Winkelman does not explicitly teach the underlined features: “ranking the repeat transactions based on a repeatability factor”.
	Faber also teaches identifying a plurality of repeat transactions; and determine a list of repeat transactions (already taught by Connolly and by Winkelman) in Abstract, paras 0005-0006 in context with paras 0055-0057.  
Farber further teaches ranking (e.g., scoring/ranking in paras 0055-0057) the repeat transactions based on a repeatability factor {At least fig 6 paras 0055-0057 in context with paras 0005-0006, Abstract}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “identifying a plurality of repeat transactions; and determine a list of repeat transactions” of the combination of Khalil, Connolly and Winkelman to include “ranking the repeat transactions based on a repeatability factor”, taught by Farber.  One would be motivated to do this in order to customized recommendation based on purchasing patterns of an individual consumer {Faber: para 0005}, and efficiently generate of recommendations to the individual consumer {Faber:  At least paras 0001}. 
16.	Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khalil et al; (US 2016/0162936 A1), in view of Connolly; (US 2012/0209657 A1), in view of Winkelman et al; (US 2015/0127493 A1); and further in view of Patil et al; (US 2018/0374126):
17.	Claims 10 and 20:   The combination of Khalil, Connolly and Winkelman teaches the claimed invention as in claims 1 and 11.  The combination does not explicitly teach the underlined features:  “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for each user of the plurality of users present in the vehicle”
	Patil teaches a general concept of:
 determining a plurality of users or occupants present in the vehicle {At least paras 0074, 0082-0085, 0097}; 
identifying repeat transactions (e.g., shopping patterns such as frequency of purchases in transaction profile/ transaction data in para 0154 in context with paras 0127, 0139-0140) associated with each user of the plurality of users or occupants present in the vehicle {At least paras 0154 in context with paras 0127, 0139-0140.  Also see paras 0082-0086, 0094, 0099, 0103, 0154}.
 prepare offers matching the repeat transaction (e.g., shopping patterns such as frequency of purchases in transaction profile/ transaction data in para 0154 in context with paras 0127, 0139-0140)  for each user of the plurality of users present in the vehicle {At least paras 0074-0075, 0082, 0085-0087, 0094, 0097, 0099 in context with paras 0127, 0139-0140, 0154}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “determining the user or occupant present in the vehicle; identifying repeat transactions associated with the user or occupant present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for the user or occupant present in the vehicle”, taught by the combination of Khalil, Connolly and Winkelman to include “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and prepare offers matching the repeat transaction for each user of the plurality of users present in the vehicle”, taught by Patil so that the combination of Khalil, Connolly, Winkelman and Patil would yield “determining a plurality of users or occupants present in the vehicle; identifying repeat transactions associated with each user of the plurality of users or occupants present in the vehicle; and transmitting instructions to the merchant's system to prepare the order matching the repeat transaction for each user of the plurality of users present in the vehicle”.  One would be motivated to do this in order to determine the purchase transaction history of both the passengers and driver present in the vehicle for targeting customized contents/preparing orders to both the passengers and driver, which in turn would enhance the efficiency and effectiveness of the overall combination of system of Winkelman, Khalil and Patil.  
Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Colson et al; (US 2015/0356665 A1), wherein teaches identify a transaction by a user at the merchant based on transaction history data; identify a location of a vehicle associated with a user; determining that the location of the vehicle is within a first threshold distance of the merchant; in response to the determining, transmitting instructions to a merchant’s system to notify the location of the vehicle for potential purchase in at least figs. 3 and 5.  Further see other reference in PTO-892 form.   
Response to Arguments
17.	Regarding 103, Applicant’s arguments have been fully considered and are moot in view of a new ground of rejection.  Please see new cited paragraphs in Khalil et al; (US 2016/0162936 A1) and new added reference Connolly; (US 2012/0209657 A1).  
	Regarding 101, the Office respectfully submits that even though Applicant has amended the independent claims 1 and 11, these claims are still directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Please see details of 101 rejection above.  
	  Further, please note of the new 112(b)/second rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681